Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Hassan M. Ibrahim, M.D., DATE: November 20, 1996
Petitioner,

Docket No. C-96-008
Decision No. CR445

-vo-

The Inspector General.

DECISION

I decide that the Inspector General (I.G.) is authorized to
exclude Petitioner, Hassan Ibrahim, M.D. (Petitioner), from
participating in Medicare and State health care programs,
including Medicaid, pursuant to section 1128(b)(5) of the
Social Security Act (Act). I decide also that the five-year
exclusion imposed by the I.G. is not reasonable. I modify
the exclusion so that Petitioner may apply to the I.G. for
reinstatement after three years, or upon his reinstatement by
the New York State Department of Social Services (Department
of Social Services) to participate in the New York Medicaid
program, whichever date occurs first.

I. Background

On September 20, 1995, the I.G. notified Petitioner that he
was being excluded from participating in Medicare and State
health care programs, including Medicaid. The I.G. advised
Petitioner that he was being excluded pursuant to section
1128(b) (5) of the Act, because Petitioner had been excluded
or suspended by a federal or State health care program for
reasons bearing on his professional competence, professional
performance, or financial integrity. The I.G. advised
Petitioner that she was excluding Petitioner for five years
in light of the fact that Petitioner had been excluded by the
Department of Social Services from participating in the New
York Medicaid program for a period of five years. Petitioner
requested a hearing, and the case was assigned to me for a
hearing and a decision.
2

I held a prehearing conference in the case. At that
prehearing conference, I gave the I.G. the opportunity to
file a brief asserting that summary disposition should be
issued in favor of the I.G. on the issue of the I.G.'s
authority to exclude Petitioner. I established a schedule
for the exchange of briefs and proposed exhibits. The
parties complied with this schedule. Shortly after the
parties completed their submissions, they advised me that
they were attempting to settle the case. I stayed the case
while the parties attempted to settle it. However, in
October 1996, the parties advised me that they were unable to
settle the case, and they requested that I decide it based on
their submissions.

The I.G.'s motion asserts that the case can be decided
dispositively based on the I.G.'s arguments and exhibits. I
interpret the I.G.'s motion as a request that I decide not
only the I.G.'s authority to exclude Petitioner, but also
whether the exclusion imposed by the I.G. is reasonable. It
is apparent that Petitioner interpreted the I.G.'s motion in
this way, because, in Petitioner's brief, Petitioner
addressed the issue of whether the exclusion was reasonable.
I conclude, therefore, that the parties have asked me to
decide all of the issues in this case based on their
submissions, and not just whether the I.G. has the authority
to exclude Petitioner. I base my decision in this case on
the parties’ submissions and on the applicable law.

II. Issues, findings of fact and conclusions of law

The issues in this case are whether the I.G. was authorized
to exclude Petitioner pursuant to section 1128(b) (5) of the
Act, and whether the five-year exclusion imposed by the I.G.
is reasonable. I make the following findings of fact and
conclusions of law (Findings) to support my decision that the
I.G. is authorized to exclude Petitioner, but that the
exclusion must be modified. I discuss each of my Findings in
detail, below.

1. Pursuant to section 1128(b)(5) of the Act, the I.G.
may exclude an individual who has been suspended or
excluded from participation, or otherwise sanctioned,
under any federal or State health care program, for
reasons bearing on that individual’s professional

1 The I.G. submitted 11 proposed exhibits (I.G. Exs.
1-11). Petitioner submitted 2 proposed exhibits (P. Exs. 1
- 2). Neither party objected to my receiving any of these
proposed exhibits into evidence. Therefore, I am receiving
as evidence I.G. Exs. 1 - 11 and P. Exs. 1 - 2.
3

competence, professional performance, or financial
integrity.

2. An individual who withdraws voluntarily from
participating in a federal or State health care program
in order to avoid the imposition of a formal sanction
against that individual, is “otherwise sanctioned“
within the meaning of section 1128(b)(5) of the Act.

3. Prior to July 1996, section 1128(b)(5) of the Act
did not establish a minimum or a maximum term of
exclusion for an individual who was excluded pursuant to
that section. Implementing regulations established a
benchmark exclusion of three years for an individual who
was excluded under section 1128(b) (5), unless the
presence of an aggravating factor or factors established
a basis for an exclusion of more than three years, or
unless the presence of a mitigating factor or factors
established a basis for an exclusion of less than three
years.

4. The Department of Social Services determined to
exclude Petitioner from participating in the New York
Medicaid program for a period of five years.

5. Petitioner requested a hearing from the
determination to exclude him from the New York Medicaid
program. Petitioner then agreed with the Department of
Social Services to settle his case by withdrawing
voluntarily from participating in the New York Medicaid
program. The agreement permitted Petitioner to provide
care to Medicaid recipients as a salaried employee of a
hospital. The agreement also permitted Petitioner to
request reinstatement to the New York Medicaid program
at any time.

6. The determination to exclude Petitioner from the New
York Medicaid program made by the Department of Social
Services was for reasons bearing on Petitioner’s
professional competence, professional performance, or
financial integrity.

7. Petitioner was “otherwise sanctioned“ by the
Department of Social Services, and the I.G. had
authority to exclude Petitioner from participating in
Medicare and Medicaid.

8. The I.G. did not prove the presence of aggravating
factors in this case.
4

9. Petitioner proved the presence of a mitigating
factor, in that he was not excluded or suspended from
participating in a State health care program.

10. The five-year exclusion which the I.G. imposed
against Petitioner is not reasonable.

11. It is reasonable to modify the exclusion so that
Petitioner may apply to the I.G. for reinstatement after
three years, or on the date that Petitioner is
reinstated in the New York Medicaid program, whichever
date occurs first.

III. Discussion
A. Governing law (Findings 1 - 3)

1. The I.G.’s authority to exclude pursuant to
section 1128(b) (5) of the Act (Findings 1 - 2)

The I.G. excluded Petitioner pursuant to section 1128(b) (5)
of the Act. This section authorizes the Secretary of the
United States Department of Health and Human Services
(Secretary) or her delegate, the I.G., to exclude any
individual or entity that is suspended or excluded from
participation, or otherwise sanctioned, under any federal
health care program or any State health care program, for
reasons bearing on that individual’s or entity’s professional
competence, professional performance, or financial integrity.

The I.G.’s authority to impose an exclusion pursuant to
section 1128(b)(5) of the Act derives from an action taken by
a federal health care program or a State health care program.
In any case where the I.G. imposes an exclusion under section
1128(b) (5), the issue of the I.G.’s authority to exclude will
be decided based on the following questions. First, was the
excluded individual or entity suspended, excluded from
participation, or otherwise sanctioned by a federal health
care program or a State health care program? Second, if the
individual was excluded, suspended, or otherwise sanctioned,
was the adverse action against that individual taken for
reasons bearing on that individual’s professional competence,
professional performance, or financial integrity?

The answers to these questions lie in the actions taken by
the federal health care program or State health care program
because the authority to exclude under section 1128(b) (5)
derives from those actions. The I.G. is not required to look
behind the action taken by a federal health care program or a
State health care program in order to determine whether the
5

actions were fair to the excluded individual, or supported by
evidence of misconduct.

Neither the Act nor the implementing regulations define the
statutory terms “excluded‘ or “suspended... These terms have
plain meanings. They describe circumstances in which a
federal health care program or a State health care program
takes an adverse action against an individual’s privilege of
doing business with, or pursuant to, such a program. Nor
does the Act define the term “or otherwise sanctioned.“
However, that term is defined in implementing regulations.
The term “or otherwise sanctioned“ is defined to mean:

all actions that limit the ability of a person to
participate in the program at issue regardless of
what such an action is called, and includes
situations where an individual or entity
voluntarily withdraws from a program to avoid a
formal sanction.

42 C.F.R. § 1001.601(a) (2).

As I shall discuss in more detail, below, there is an issue
in this case of whether Petitioner’s voluntary withdrawal
from providing some, but not all, services covered by the New
York Medicaid program, in order to avoid the imposition of a
suspension or an exclusion by that program, meets the
regulation’s definition of “or otherwise sanctioned. I
conclude that the regulation’s definition of “or otherwise
sanctioned“ encompasses that circumstance. An agreement by
an individual to limit his or her participation in a State
health care program in order to avoid the imposition of a
more encompassing exclusion is an action that limits the
ability of the individual to participate in the State health
care program, within the meaning of 42 C.F.R. §
1001.601(a) (2).

2. The basis for determining the length of an
exclusion imposed pursuant to section 1128(b) (5) of
the Act (Finding 3)

Prior to July 1996, section 1128(b) (5) of the Act did not
mandate a minimum period of exclusion for any individual whom
the I.G. determined ought to be excluded pursuant to that
section. Regulations established a framework for determining
the length of any exclusion to be imposed pursuant to section
1128(b) (5). The regulations established a benchmark
exclusion period of three years for any exclusion imposed
pursuant to section 1128(b)(5). 42 C.F.R. § 1001.601(b) (1).
The I.G. was authorized to impose an exclusion for more than
three years if any of the aggravating factors described in 42
C.F.R. § 1001.601(b) (2) were present in a case. The I.G. was
6

authorized to impose an exclusion for less than three years
if any of the mitigating factors described in 42 C.F.R. §
1001.601(b) (3) were present in a case.

On July 31, 1996, Congress amended section 1128. The
amendments are not on their face retroactive, and, therefore,
do not govern this case. The amendments include an amendment
to section 1128(c)(3) of the Act which mandates that, in the
case of any exclusion imposed pursuant to either sections
1128(b) (4) or 1128(b) (5), the period of exclusion shall not
be less than the period during which the excluded
individual’s or entity’s license to provide health care is
revoked, suspended, or surrendered, or the individual or
entity is excluded or suspended from a federal or State
health care program. Congressional Record -- House H9491
(July 31, 1996).

B. The relevant facts (Findings 4 - 5)

Petitioner is a physician. Currently, Petitioner resides in,
and practices medicine in, Shreveport, Louisiana.

On July 18, 1991, the Department of Social Services advised
Petitioner that it proposed excluding him from participating
in the New York Medical Assistance program, the New York
State Medicaid program, for a period of five years. I.G. Ex.
2 at 1- 2. The Department of Social Services based its
proposal to exclude Petitioner on allegations that
Petitioner: submitted false reimbursement claims; failed to
maintain records necessary to fully disclose the medical
necessity for and the nature and extent of the medical care,
services, and supplies that Petitioner had furnished;
furnished or ordered medical care, services, or supplies that
were substantially in excess of the needs of Medicaid
recipients; and, furnished medical care, services, or
supplies that failed to meet professionally recognized
standards of health care, or which were beyond the scope of
Petitioner’s professional qualifications or license. Id. at
1. The Department of Social Services advised Petitioner that
its allegations were based on an audit of services that
Petitioner had provided to Medicaid recipients. Id. at 2;
see I.G. Ex. 1.

On August 16, 1991, Petitioner submitted a response to the
audit on which the Department of Social Services had proposed
to exclude Petitioner. I.G. Ex. 9. His responses generally
countered the findings made in the audit. Id.; see I.G. Ex.
1.

On April 22, 1994, the Department of Social Services sent a
notice to Petitioner in which it advised Petitioner that he
was being excluded from participating in the New York
7

Medicaid program for a period of five years. I.G. Ex. 3.

The Department of Social Services advised Petitioner that it
had reviewed Petitioner’s response to the 1991 audit that had
been conducted of Petitioner. I.G. Ex. 3 at 2. The
Department of Social Services advised Petitioner that it had
revised its findings, based on Petitioner’s response to the
1991 audit, and it provided Petitioner with the revised
findings. I.G. Ex. 3 at 2; see I.G. Ex. 4.

The Department of Social Services notice of exclusion
essentially adopted all but one of the findings of misconduct
which were stated in the preliminary notice of intent to
exclude that the Department of Social Services had sent to
Petitioner. See I.G. Ex. 3 at 1- 2. The Department of
Social Services informed Petitioner that its determination to
exclude Petitioner was based on findings that Petitioner:
submitted a false claim; failed to maintain necessary or
required medical records; and furnished medical care,
services, or supplies that failed to meet professionally
recognized standards for health care, or which were beyond
the scope of Petitioner’s professional qualifications or
license. I.G. Ex. 3 at 1- 2. However, the Department of
Social Services did not exclude Petitioner based on a finding
that Petitioner had provided unnecessary services, as was
alleged in the preliminary notice.

Eventually, the Department of Social Services and Petitioner
entered into an agreement which supplanted the exclusion that
had been imposed by the Department of Social Services. I.G.
Ex. 8. The agreement was signed by Petitioner on August 14,
1995, and on behalf of the Department of Social Services on
December 18, 1995. Id. at 2. The agreement recited that
Petitioner had requested a hearing from the State exclusion.
It stated further that Petitioner agreed to voluntarily
withdraw from participating in the New York Medicaid program.
Id. at 1. Petitioner agreed that he would not bill the
program for services, nor would he cause orders or
prescriptions to be paid by the New York Medicaid program.
Id. Petitioner did not agree to having engaged in any
practices which the Department of Social Services might find
to be unacceptable. Id.

I infer from the terms of the agreement that it permits
Petitioner to continue providing New York Medicaid items or
services as a salaried employee of a hospital, so long as
Petitioner gives the Department of Social Services notice of
his employment by that hospital. The Department of Social
Services agreed not to prohibit reimbursement to an “Article
28 facility” employing Petitioner as a salaried employee for
Medicaid items or services provided by Petitioner, providing
that Petitioner gave the Department of Social Services notice
of his employment at an “Article 28 facility.” I.G. Ex. 8 at
8

1. The agreement does not define what is meant by an
“Article 28 facility.” Petitioner avers that an “Article 28
facility” is a hospital, and the I.G. has not disputed this
assertion. Petitioner’s brief at 1. For purposes of this
decision, I accept as correct Petitioner’s assertion that an
“Article 28 facility” is a hospital.

I infer that the agreement enables Petitioner to apply to the
New York Medicaid program at any time for reinstatement. The
agreement provides that Petitioner is eligible to apply for
reinstatement to the New York Medicaid program. I.G. Ex. 8
at 1. The agreement states no minimum period during which
Petitioner must not participate in the New York Medicaid

program.

Cc. The I.G.’s authority to exclude Petitioner (Findings
6 - 7)

Petitioner withdrew from participating in the New York
Medicaid program after the Department of Social Services had
determined to exclude Petitioner for reasons bearing on
Petitioner’s professional competence, professional
performance, and financial integrity. The determination of
the Department of Social Services that Petitioner had
submitted a false claim for Medicaid services plainly relates
to Petitioner’s financial integrity. The determination of
the Department of Social Services that Petitioner violated
record keeping requirements on its face relates to
Petitioner’s professional performance as a physician. The
determination of the Department of Social Services that
Petitioner provided services which did not comply with
professionally recognized standards of health care or which
were beyond the scope of Petitioner’s license relate both to
Petitioner’s professional competence and to his professional
performance.

Petitioner argues that the Department of Social Services
determination to exclude him may be distinguished from State
determinations in other cases in that, in this case, the
Department of Social Services allegedly did not find
Petitioner to have committed any fraud against the New York
Medicaid program. In fact, the Department of Social Services
found that Petitioner had submitted a false claim, which,
arguably, is a fraud against the New York Medicaid program.
But, even if Petitioner’s purported distinction is accurately
stated, it begs the question of whether the Department of
Social Services made a determination to exclude Petitioner
for any of the reasons enumerated in section 1128(b)(5) of
the Act. As I find above, the determination plainly was
premised on reasons that authorize exclusion under section
1128(b) (5).
9

Petitioner’s central argument seems to be that he was not
really excluded by the Department of Social Services.
Petitioner asserts that the agreement he ultimately entered
into with the Department of Social Services does not exclude
him from participating in the New York Medicaid program in
its entirety or for a fixed period of time. Rather,
according to Petitioner, he has only resigned voluntarily
from participating in that program as a fee-for-service
provider. Petitioner notes that he may work as a salaried
employee of a hospital, which can bill for Petitioner's
services rendered through the New York Medicaid program.

Although Petitioner’s assertions of the terms of his
agreement with the Department of Social Services are correct,
they do not establish that the I.G. lacks authority to
exclude Petitioner pursuant to section 1128(b)(5) of the Act.
Petitioner would never have entered into his agreement with
the Department of Social Services had the Department of
Social Services not determined to exclude Petitioner for
reasons bearing on Petitioner’s professional competence,
professional performance, or financial integrity.

Petitioner’s voluntary withdrawal from the New York Medicaid
program to avoid an exclusion from that program establishes
that Petitioner was “otherwise sanctioned” within the meaning
of section 1128(b)(5) of the Act and 42 C.F.R. §
1001.601(a)(2). It does not matter that the agreement
permitted Petitioner to continue to participate in the New
York Medicaid program in a limited way, as a salaried
employee of a hospital. As I discuss above, the regulation’s
definition of “otherwise sanctioned” encompasses the
situation where an agreement entered into to avoid imposition
of a State exclusion permits the sanctioned individual to
continue to engage in limited, but not full, participation in
a State health care program.

The agreement between Petitioner and the Department of Social
Services was signed by Petitioner on August 14, 1995, prior
to the date that the I.G. excluded Petitioner. It was not
accepted by the Department of Social Services until December
18, 1995, after the date of the I.G.’s exclusion of
Petitioner. I.G. Ex. 8. The I.G.’s September 20, 1995
notice of exclusion was predicated on the Department of
Social Services' April 22, 1994 determination to exclude
Petitioner, which determination predated the settlement
agreement between Petitioner and the Department of Social
Services. I.G. Ex. 6; see I.G. Ex. 3. The exclusion notice,
therefore, does not recite as a basis for excluding
Petitioner, that Petitioner was “otherwise sanctioned.”
However, the I.G. made the argument in her brief that she had
authority to exclude Petitioner on the ground that Petitioner
was “otherwise sanctioned.”
10

The I.G. was not remiss in failing to assert in her notice of
exclusion that Petitioner was “otherwise sanctioned.” The
I.G.’s notice to Petitioner reflects accurately the state of
events as of the date of the notice. As of the date of the
notice, September 20, 1995, Petitioner was excluded from
participating in the New York Medicaid program.

Petitioner has not argued that he has been prejudiced by the
I.G.’s failure to provide him with a notice which states
accurately the basis for excluding Petitioner, premised on
the settlement agreement that postdates the I.G.’s original
notice of exclusion. Notwithstanding, I have considered
whether the 1.G.’s failure to provide Petitioner with a
revised notice of exclusion denies Petitioner adequate notice
of the reasons for his exclusion. I conclude that it does
not.

Petitioner had adequate notice of the I.G.’s argument that
Petitioner was "otherwise sanctioned" within the meaning of
42 C.F.R. § 1001.601(a)(2). The I.G. provided Petitioner
with notice in her brief of her revised theory of authority
to exclude Petitioner. Petitioner had the opportunity to
respond to that theory or to argue that he had not received
adequate notice of it. Petitioner did not argue that he had
received inadequate notice of the I.G.’s revised theory of
authority.

D. Whether the exclusion is reasonable (Findings 8 -
11)

The regulation which implements section 1128(b)(5) of the Act
provides that, in the absence of aggravating or mitigating
factors, an exclusion of three years will be imposed. 42
C.F.R. § 1001.601(b). The I.G.’s determination to exclude
Petitioner for five years, two years more than the three-year
benchmark, is based on the April 22, 1994 Department of
Social Services determination to exclude Petitioner for five
years. I.G. Ex. 6; see 1.G. Ex. 3. A State exclusion of
more than three years is an aggravating factor which may
justify an exclusion by the I.G. of more than three years.

42 C.F.R. § 1001.601(b) (2) (ii).

The premise for the five-year exclusion no longer exists.
After the I.G. imposed her exclusion, Petitioner and the
Department of Social Services entered into an agreement which
requires no term of exclusion, and which permits Petitioner
to apply at any time to the Department of Social Services for
reinstatement in the New York Medicaid program. Thus,
although an aggravating factor arguably was present as of the
date that the exclusion was imposed by the I.G., that
aggravating factor is no longer present.
11

Indeed, Petitioner’s agreement with the Department of Social
Services establishes the presence of a mitigating factor that
did not exist at the time that the I.G. imposed her
exclusion. A mitigating factor exists where a State suspends
or excludes an individual for less than the three-year
benchmark period. 42 C.F.R. § 1001.601(b)(3)(i). The
settlement agreement between Petitioner and the Department of
Social Services effectively rescinds Petitioner's exclusion
from the New York Medicaid program. Petitioner is not
presently excluded from that program, although he is an
“otherwise sanctioned” individual.

The regulations do not specifically address how an
administrative law judge should evaluate the reasonableness
of an exclusion under section 1128(b)(5) of the Act where an
aggravating factor which might justify a lengthier exclusion
than the benchmark three-year period is present as of the
date that the exclusion is imposed, but no longer is present
as of the date of the hearing and decision of the case. Nor
do the regulations deal with the emergence of a mitigating
factor at the time of adjudication, which is not present at
the date of the exclusion.

I interpret the 42 C.F.R. Part 1001 regulations, which
implement section 1128 of the Act, to require generally that
the administrative law judge adjudicate the reasonableness of
an exclusion based on the presence or absence of aggravating
or mitigating factors at the time of adjudication. The
regulations in 42 C.F.R. Part 1001 are not intended to
deprive an excluded individual of the de novo hearing that is
guaranteed to that individual under section 205(b) of the
Act. The hearing is not intended to be an appellate review
of the I.G.’s exclusion determination.

Therefore, the posture of this case is that there now exists
a mitigating factor which did not exist at the time of the
I.G.’s exclusion of Petitioner. There is no State exclusion
of Petitioner, although Petitioner is an “otherwise
sanctioned” individual. No aggravating factors are present
at this time.

The five-year exclusion that the I.G. imposed against
Petitioner is unreasonable, when it is evaluated in the
context of the present posture of this case. There is no
basis for me to sustain an exclusion of more than three
years, given the absence of any aggravating factors. Indeed,
the presence of a mitigating factor is evidence supporting an
exclusion which may run for less than three years.

In imposing her five-year exclusion of Petitioner, the I.G.,
in effect, concluded that it was reasonable to rely on the
Department of Social Services determination that Petitioner
12

would not be trustworthy to provide care to program
recipients, for a period of five years. The I.G. has adduced
no evidence to show that her exclusion is reasonable
independent of that which the Department of Social Services
relied on. Now, however, the Department of Social Services
has stipulated that Petitioner may, in fact, be considered to
be trustworthy to provide care at any time. Given that the
I.G. is not relying on anything other than the findings of
the Department of Social Services, I conclude that
Petitioner’s exclusion ought to be modified to be consistent
with what the Department of Social Services has agreed to do
in Petitioner’s case.

I modify Petitioner’s exclusion to permit him to apply to the
I.G. for reinstatement upon his reinstatement to the New York
Medicaid program. That is consistent with the terms of
Petitioner’s settlement agreement. However, I also impose a
three-year limit on the I.G.’s exclusion of Petitioner. I do
that because there exist no aggravating factors in this case,
and in light of the possibility that Petitioner might not be
reinstated to the New York Medicaid program within three
years.

I have considered the Congressional policy embodied in the
1996 amendments to section 1128 of the Act, even though those
amendments are not binding in this case. My modification of
the exclusion is not inconsistent with that policy. The 1996
amendments require that an exclusion imposed under section
1128(b) (5) be for a period that is not less than the federal
or State suspension or exclusion upon which the I.G.’s
exclusion is based. Here, there is no federal or State
suspension or exclusion on which the I.G. may premise an
exclusion. Petitioner was not suspended or excluded, but is
an “otherwise sanctioned” individual. In any event, the
exclusion, as modified, will last at least as long as
Petitioner’s resignation from the New York Medicaid program,
up to the three-year benchmark established by 42 C.F.R. §
1001.601.

The consequence of my modification of the I.G.’s exclusion is
that Petitioner may apply to the I.G. for reinstatement upon
his reinstatement to the New York Medicaid program. However,
in view of the absence of any aggravating factors, Petitioner
may apply to the I.G. for reinstatement at the end of three
years, if he has not been reinstated by the New York Medicaid
program by then.

My modification of the exclusion establishes only the
circumstances under which the I.G. must consider Petitioner’s
application for reinstatement. It does not direct
reinstatement at any time. The I.G. is not obligated to
accept Petitioner’s application for reinstatement. 42 C.F.R.
13

§ 1001.3002. A determination by the I.G. not to accept an
application for reinstatement is not reviewable. 42 C.F.R. §
1001.3004. The I.G. is not required to reinstate Petitioner
even if he has been reinstated to participate in the New York
Medicaid program. And, the I.G. is not required to reinstate
Petitioner at the end of three years.

Iv. Conclusion

I conclude that the I.G. has authority, pursuant to section
1128(b) (5) of the Act, to exclude Petitioner. I conclude
further that the five-year exclusion imposed by the I.G. is
not reasonable. I modify the exclusion so that Petitioner
may apply to the I.G. for reinstatement at the end of three
years or upon his reinstatement to participate in the New
York Medicaid program, whichever occurs first.

/s/

Steven T. Kessel
Administrative Law Judge
